OPINION — AG — ** BONDS — MUNICIPALITY — PROCEEDS — EQUIPMENT ** THE PROCEEDS OF BONDS ISSUED FOR THE PURPOSE OF " PURCHASING AND ACQUIRING REAL ESTATE FOR THE SITE OF AN AVIATION AIRPORT, AND FOR MAKING AIRPORT IMPROVEMENTS THEREON, AND EXTENSIONS THEREOF ", MAY LEGALLY BE USED TO PURCHASE MOWING MACHINES, TRACTORS OR OTHER EQUIPMENT, FOR THE GENERAL MAINTENANCE, UPKEEP, REPAIR OR OPERATION, OF AIRPORT GROUNDS AND/OR AIRPORT IMPROVEMENTS THEREON AND/OR EXTENSIONS THEREOF. (MACHINERY, BONDS, CONSTRUCTION, PURCHASE OF PROPERTY) CITE: 3 Ohio St. 65.10 [3-65.10], ARTICLE X, SECTION 16 (JAMES C. HARKIN)